LACOMBE, Circuit Judge.
The motion to enjoin the Hammond Distilling Company is denied. That company has not voluntarily appeared, this is not the district of its residence, and this court has not acquired jurisdiction of it. As to Woolsey the case seems to be entirely plain, there is no substantial dispute as to the facts, and complainant may take injunction pendente lite restraining him from violating the conditions of his contract of June 29, 1898. The trust company is also enjoined against delivering the stock to Woolsey or to his order without further instructions from the court.